     Case 4:18-cr-00223-RCC-DTF Document 191 Filed 04/04/19 Page 1 of 5



 1    ELIZABETH A. STRANGE
      First Assistant United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
 4    Assistant U.S. Attorney
      State Bar No.: 029708
 5    405 West Congress, Suite 4800
      Tucson, Arizona 85701-5040
 6    Telephone: (520) 620-7300
      E-mail: anna.wright@usdoj.gov
 7    E-mail: nathaniel.walters@usdoj.gov
      Attorneys for Plaintiff
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                    FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                              18-CR-223-TUC-RCC (DTF)
12                               Plaintiff,
                                                        GOVERNMENT’S RESPONSE TO
13            vs.                                      DEFENDANT’S MOTION TO ESTOP
                                                        GOVERNMENT FROM ARGUING
14                                                     DIRECTLY CONTRARY POSITIONS
      Scott Daniel Warren,                                  FOR STRATEGIC GAIN
15
                                 Defendant.
16
17           The United States of America, by and through its undersigned attorneys, hereby
18    responds to the defendant’s Motion to Estop Government from Arguing Directly Contrary
19    Positions for Strategic Gain. Doc. 170. In essence, having failed to meet his burden to show
20    that he had standing to challenge Border Patrol’s search of the Barn, the defendant now
21    seeks to limit the evidence and argument the government may present to the jury at trial by
22    invoking judicial estoppel. As discussed below, this equitable doctrine is inapplicable in
23    this matter, and the Court should deny the defendant’s motion in its entirety because it has
24    no basis in fact or law.
25           I.     Background
26           The defendant previously filed a motion to suppress evidence found as a result of a
27    search of The Barn in Ajo, Arizona. Doc. 53. In response, the government asserted that the
28    defendant did not have standing to challenge any search of the Barn and that, in the
     Case 4:18-cr-00223-RCC-DTF Document 191 Filed 04/04/19 Page 2 of 5




 1    alternative, no constitutional violation occurred. Doc. 63. After full briefing, Magistrate
 2    Judge Bernardo P. Velasco presided over a two-day evidentiary hearing. Docs. 83, 102.
 3    The evidentiary hearing began with the defendant presenting testimony to meet his burden
 4    to demonstrate standing, and the government later presented testimony in support of its
 5    other arguments. Id. At the close of the second day, the parties presented oral arguments,
 6    and Magistrate Judge Velasco took the motions under advisement. Doc. 102.
 7           The Report and Recommendation recommending denial of the defendant’s motion
 8    issued later. Doc. 110. As an initial matter, Magistrate Judge Velasco found that the
 9    defendant did not have standing to challenge the search of the Barn and then went on to
10    find that, even if the defendant did have standing to challenge the search of the Barn, the
11    government obtained all of the evidence from the Barn lawfully. Id.
12           The defendant objected to the Report and Recommendation, and the government
13    responded, again asserting alternative arguments including the defendant’s lack of
14    standing. Docs. 120, 121. Having reviewed the objection and response, this Court then
15    adopted the Report and Recommendation without further analysis. Doc. 151.
16           II.    Law of Judicial Estoppel
17           “Judicial estoppel ‘is an equitable doctrine invoked by a court at its discretion.’”
18    New Hampshire v. Maine, 532 U.S. 742, 750 (2001) (quoting Russell v. Rolfs, 893 F.2d
19    1033, 1037 (9th Cir. 1990)); see also Ah Quin v. County of Kauai Dep’t of Transp., 733
20    F.3d 267, 272 (9th Cir. 2013). The doctrine “precludes a party from gaining an advantage
21    by taking one position, and then seeking a second advantage by taking an incompatible
22    position.” Whaley v. Belleque, 520 F.3d 997, 1002 (9th Cir. 2008) (internal quotations
23    omitted).
24           Courts typically consider four factors in determining whether to apply judicial
25    estoppel. First, whether the party’s positions are “clearly inconsistent.” United States v.
26    Ibrahim, 522 F.3d 1003, 1009 (9th Cir. 2008) (quoting New Hampshire v. Maine, 532 U.S.
27    at 750–51). Second, whether the party successfully persuaded the court of its earlier
28    position. Id. Third, whether allowing the inconsistent position would give the party “an


                                                 -2-
     Case 4:18-cr-00223-RCC-DTF Document 191 Filed 04/04/19 Page 3 of 5




 1    unfair advantage or impose an unfair detriment on the opposing party.” Id. Fourth, whether
 2    the party engaged in “chicanery or knowing misrepresentation.” Milton H. Greene
 3    Archives, Inc. v. Marilyn Monroe LLC, 692 F.3d 983, 995 (9th Cir. 2012).
 4             III.   Discussion
 5             Contrary to the defendant’s arguments, there is no basis for applying judicial
 6    estoppel in this matter. At its core, the defendant argues that, having failed to meet his
 7    burden to show standing at the Barn, he should now be allowed to assert at trial that he did
 8    not have “exclusive or significant authority or control over” the Barn without opposition.
 9    Doc. 170 at 1. This is absurd and turns the doctrine of judicial estoppel on its head.
10             The defendant premises his entire argument on the dubious assertion that he is only
11    trying to hold the government to its “argument about the facts” related to standing, “not the
12    legal conclusion that [the defendant] had no [standing] at the Barn.” Id. at 6, n. 1. In
13    furtherance of that argument, the defendant claims that the government “is now committed
14    to its argument that [the defendant] had ‘minimal, frankly surface-level ties to the [B]arn
15    in this case.’” Id., quoting RT 7/13/18 1 at 117:17-18. However, this quotation is incomplete
16    and taken out of context. The record clearly shows that the government framed its argument
17    in terms of the defendant’s failure to meet his burden and that it was discussing those ties
18    necessary to establish standing. See RT 7/13/18 at 117:17-18 (“All in all, the defendant has
19    shown he has minimal, frankly surface-level ties to the [B]arn in this case.”).
20             In any event, the government’s position regarding the facts related to standing is
21    consistent with an assertion that the defendant had “exclusive or significant authority or
22    control over the Barn.” Doc. 170 at 3. The government maintained throughout the
23    suppression litigation that the defendant failed to show that he was anything more than a
24    caretaker of the Barn. See Doc. 63 at 5-6; Doc. 121 at 7-9; RT 7/13/18 at 111:7-9. Whatever
25    the defendant means by “exclusive or significant,” a caretaker may exert authority or
26
27
      1
          The transcript of the evidentiary hearing on July 13, 2018, is docketed at Document 107
28        in CM/ECF.

                                                  -3-
     Case 4:18-cr-00223-RCC-DTF Document 191 Filed 04/04/19 Page 4 of 5




 1    control without establishing a reasonable expectation of privacy. See United States v.
 2    Reyes-Bosque, 463 F.Supp.2d 1138 (S.D. Cal. 2006), aff’d 596 F.3d 1017 (9th Cir. 2010).
 3    Thus, the government may consistently argue that the defendant lacked standing to
 4    challenge the search of the Barn and that he exerted authority or control over the Barn.
 5             In addition, throughout the suppression litigation the government also argued that,
 6    even if the defendant had standing, the search of the Barn was constitutional. See Doc. 63
 7    at 6-13; Doc. 121 at 10-13; RT 7/13/18 at 117:24-118:1, 122:25-123:1, 124:1-24. The
 8    government prevailed on this argument as well, both in the Report and Recommendation
 9    and the Court’s Order. See Docs. 110, 151. Thus, the defendant’s claim that the
10    government’s argument about the facts related to standing was necessary “to win a crucial
11    pretrial motion” is flatly contradicted by the record in this case.
12             Judicial estoppel is appropriate only where a party’s change in position creates the
13    perception that a court was misled and risks inconsistent court determinations. See New
14    Hampshire v. Maine, 532 U.S. at 750-51. Here, there is no risk of inconsistent
15    determinations since the Court clearly found that, even if the defendant met his burden as
16    to standing, his motion to suppress would still fail. As such, the defendant cannot show
17    that allowing the government to argue that he exerted authority or control over the Barn
18    would give the government an unfair advantage. In fact, applying judicial estoppel in the
19    manner requested by the defendant would unfairly work to the advantage of the defendant
20    and the detriment of the government, because the defendant has already testified
21    inconsistently about his ties to the Barn. See RT 6/14/18 2 at 36:18-22, 38:21-23; contra RT
22    6/14/18 at 70:9-15, RT 5/11/18 3 at 56:23-57:4, 74:20-25, 77:8-17.
23
      ///
24
25
26    2
          The transcript of the evidentiary hearing on June 14, 2018, is docketed at Document 86
          in CM/ECF.
27
      3
          The transcript of the evidentiary hearing on May 11, 2018, is docketed at Document 74
28        in CM/ECF.

                                                   -4-
     Case 4:18-cr-00223-RCC-DTF Document 191 Filed 04/04/19 Page 5 of 5




 1           IV.    Conclusion
 2           For the reasons discussed above, judicial estoppel is inapplicable and inappropriate
 3    in this matter. Accordingly, the government respectfully requests that the Court deny the
 4    defendant’s motion in its entirety.
 5           Respectfully submitted this 4th day of April, 2019.
 6                                              ELIZABETH A. STRANGE
                                                First Assistant United States Attorney
 7
                                                District of Arizona
 8
                                                /s/ Anna R. Wright & Nathaniel J. Walters
 9
10                                              ANNA WRIGHT &
                                                NATHANIEL J. WALTERS
11                                              Assistant U.S. Attorneys
12
13    Copy of the foregoing served electronically or by
14    other means this 4th day of April, 2019, to:

15    All ECF participants
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
